DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed for application 16/180,379 after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 December 2020 has been entered.
Claims 1-29 have been amended.
Claims 1-29 remain pending in the application and have been fully considered by the examiner. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 


Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(b) and 35 U.S.C. 103 rejections as presented in the previous Office Action are considered moot in light of the new grounds of rejection presented herein (see 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections presented below).


Claim Objections
Claim 1, and similarly for claims 11, 20, 24, and 29, is objected to because of the following informalities:  Claimed element “the execution times” (line 4 of claim) should be amended to recite “[[the]] execution times”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: Claimed element “the coefficient corresponding to the consumption rates…” (line 4 of claim) should be amended to recite “[[the]]a coefficient corresponding to [[the]] consumption rates…” Appropriate correction is required.
Claim 6 is objected to because of the following informalities: Claimed element “said third threshold value…” (line 3 of claim) should be amended to recite “[[said]]a third threshold value…” Claimed element “said plurality of third execution times…” (line 11 of claim) should be amended to recite “[[said]]a plurality of third execution times…” Claimed element “said a plurality of fourth execution times…” Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claimed element “the coefficient corresponding to the consumption rate…” (line 4 of claim) should be amended to recite “[[the]]a coefficient corresponding to [[the]]a consumption rate…” Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claimed element “said second threshold value…” (lines 2-3 of claim) should be amended to recite “[[said]]a second threshold value…” Claimed element “said plurality of third execution times…” (line 11 of claim) should be amended to recite “[[said]]a plurality of third execution times…” Claimed element “said plurality of fourth execution times…” (line 13 of claim) should be amended to recite “[[said]]a plurality of fourth execution times…” Appropriate correction is required.
Claim 14 is objected to because of the following informalities: Claimed element “the coefficient corresponding to the consumption rate…” (line 4 of claim) should be amended to recite “[[the]]a coefficient corresponding to [[the]]a consumption rate…” Appropriate correction is required.
Claim 15 is objected to because of the following informalities: Claimed element “said third threshold value…” (line 3 of claim) should be amended to recite “[[said]]a third threshold value…” Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claimed element “the coefficient corresponding to said consumption rate…” (line 4 of claim) should be amended to recite “[[the]]a coefficient corresponding to [[said]]a consumption rate…” Appropriate correction is required.
18 is objected to because of the following informalities: Claimed element “said second threshold value…” (lines 2-3 of claim) should be amended to recite “[[said]]a second threshold value…” Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-29 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating one of a plurality of first jobs of malleable jobs…the execution times of said plurality of first jobs corresponding to a plurality of first execution times and a plurality of second execution times; … counting an idle time by accumulating one of said plurality of first execution times or one of said plurality of second execution times while said scheduler allocating no job…in the period of said idle time; …allocating one of said plurality of first jobs…when said idle time is smaller than a first 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than 
As per claim 2, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only further describe the abstract idea itself. Therefore, claim 2 does not include features that amount to significantly more than that idea.
	As per claim 3, the claim recites the additional limitation wherein said execution times of said plurality of second jobs correspond to a plurality of third execution times and a plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 3 does not include features that amount to significantly more than that idea.
	As per claim 4, the claim recites the additional limitation wherein said plurality of execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 4 does not include features that amount to significantly more than that idea.
	As per claim 5, the claim recites the additional limitation wherein in said step of when said idle time is smaller than said first threshold value, said first threshold value is lowered as a second threshold value when the coefficient corresponding to the consumption rates of said 
As per claim 6, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value corresponding to said average consumption rate and said consumption rates of said plurality of second jobs; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claim 6 does not include features that amount to significantly more than that idea.
As per claim 7, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 7 does not include features that amount to significantly more than that idea.
As per claim 8, the claim recites the additional limitation wherein in said step of when said idle time is greater than said first threshold value, said first threshold value is raised as a third threshold value when the coefficient corresponding to the consumption rate of said plurality of second jobs and an average consumption rate of said plurality of first jobs and said plurality of second jobs is positive, features which only describe raising a threshold based on a comparison, i.e. a mental process. Therefore, claim 8 does not include features that amount to significantly more than that idea.

As per claim 10, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 10 does not include features that amount to significantly more than that idea.
As per claim 11, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first idle time when a processor of computation resources is idle…; …allocating one of a plurality of first jobs of malleable jobs…; …counting a second idle time…; and … allocating one of said plurality of first jobs…; wherein said first idle time and said second idle time are the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 11 is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 11 of a scheduler allocating a plurality of first and second jobs based on an idle time is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 12, the claim recites the additional limitation wherein said plurality of first execution times is identical to said plurality of second execution times, features which only 
As per claim 13, the claim recites the additional limitation wherein said plurality of third execution times is identical to said plurality of fourth execution times, features which only further describe the abstract idea itself. Therefore, claim 13 does not include features that amount to significantly more than that idea.
As per claim 14, the claim recites the additional limitation wherein in said step of when said second idle time is smaller than said first threshold value, the first threshold value is lowered to a second threshold value when the coefficient corresponding to the consumption rate of said plurality of second jobs and an average consumption rate of said plurality of first and said plurality of second jobs is negative, features which only describe lowering a threshold based on a comparison, i.e. a mental process. Therefore, claim 14 does not include features that amount to significantly more than that idea.
As per claim 15, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value…; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claim 15 does not include features that amount to significantly more than that idea.
As per claim 16, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 16 include features that amount to significantly more than that idea.

As per claim 18, the claim recites the additional limitations of calculating said average consumption rate and the consumption rate of said plurality of second jobs..; calculating a logarithm value…; calculating a floating value…; and adding said floating value to said first threshold value, features which merely describe mathematical formula or calculation and do not add significantly more than the abstract idea. Therefore, claim 18 does not include features that amount to significantly more than that idea.
As per claim 19, the claim recites the additional limitation wherein said displacement value is used for adjusting the variation rate of said second threshold value or said third threshold value, features which only further describe the abstract idea itself. Therefore, claim 19 does not include features that amount to significantly more than that idea.
As per claim 20, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating a first job of malleable jobs…; …counting an idle time by accumulating said first execution time while said scheduler allocating no job…; …allocating a second job of said malleable jobs…; wherein said idle time is the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the 
As per claim 21, the claim recites the additional limitation wherein the execution time of said second job is a second execution time, features which only further describe the abstract idea itself. Therefore, claim 21 does not include features that amount to significantly more than that idea.
As per claim 22, the claim recites the additional limitation wherein said second execution time is identical to said first execution time, features which only further describe the abstract idea itself. Therefore, claim 22 does not include features that amount to significantly more than that idea.
As per claim 23, the claim recites the additional limitation wherein the execution time of said third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 23 does not include features that amount to significantly more than that idea.
As per claim 24, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …counting a first idle time…; …allocating a first job of malleable jobs…; …counting a second idle time…; and …allocating a third job of said malleable jobs…; wherein said idle time is the length while said processor is idle. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 24 is not meaningfully different than those 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The scheduler, processor, and timer are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating, “a processor” receiving said jobs, and “a timer” for said counting. The “scheduler”, “processor”, and “timer” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at 
As per claim 25, the claim recites the additional limitation wherein the execution time of the third job is a third execution time, features which only further describe the abstract idea itself. Therefore, claim 25 does not include features that amount to significantly more than that idea.
As per claim 26, the claim recites the additional limitation wherein said third execution time is identical to said first execution time, features which only further describe the abstract idea itself. Therefore, claim 26 does not include features that amount to significantly more than that idea.
As per claim 27, the claim recites the additional limitation wherein the execution time of said fourth job is a fourth execution time, features which only further describe the abstract idea itself. Therefore, claim 27 does not include features that amount to significantly more than that idea.
As per claim 28, the claim recites the additional limitation wherein said fourth execution time is identical to said second execution time, features which only further describe the abstract idea itself. Therefore, claim 28 does not include features that amount to significantly more than that idea.
As per claim 29, the claim recites, in part, a method for scheduling jobs with idle computation resources, comprising steps of: …allocating a first job of malleable jobs…when said processor is allocated no job during the period of an idle time, and the execution time of said first job being a first execution time; and …allocating a second job of said malleable jobs…, and the execution time of said second job being a second execution time, and said first execution 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “a scheduler” for performing said allocating and “a processor” receiving said jobs. The scheduler and processor are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “a scheduler” for performing said allocating and “a processor” receiving said jobs. The “scheduler” and “processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 5, and similarly for claims 8, 14, and 17, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in In this case, a “coefficient” corresponding to the consumption rates of said plurality of second jobs and an average consumption rate of said plurality of first jobs does not appear to have been described in the specification in such a manner. Looking to the instant specification, the specification states that “[b]y taking the logarithm of the job consumption rate versus the average job consumption, the coefficient is calculated” (see instant spec. p.11 ¶7). There does not appear to be any explanation of an equation or formula detailing how a logarithm of job consumption rate versus average job consumption is used to arrive at said coefficient.
Claim 6, and similarly for claims 9, 15, and 18, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, first, a “logarithm value” corresponding to said average consumption rate and said consumption rates of said plurality of second jobs does not appear to have been described in the specification in such a manner. The instant specification states “calculating a logarithm value, which is the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate” (see instant spec. p.5 ¶1, p.6 ¶6). There does not appear to be any explanation of an equation or formula detailing what the logarithm base is when calculating the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate. Next, a “displacement value” does not appear to have been described in the specification in such a manner. There is no explanation given in the instant spec. p.5 ¶1-2, p.6 ¶6-7, p.11 last paragraph – p.12 first paragraph).
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, and similarly for claims 11, 20, and 24, the claim recites that “said idle time is the length of time while said processor is idle”. This appears contradictory to the instant specification. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon as the processor 101 is idle, the current idle instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. Due to this contradiction between the specification and the claim, it is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims. 
Further, it is unclear how claimed “timer” is “counting an idle time by accumulating”. Counting an idle time implies measuring something as it occurs, whereas accumulating implies gathering something that already exists. For the purposes of examiner, the claim is interpreted as “accumulating one of said plurality of first execution times or one of said plurality of second execution times…” Applicant is requested to clarify the claims.
As per claim 5, and similarly for claims 8, 14, and 17, it is unclear how said “coefficient” corresponding to the consumption rates of said plurality of second jobs and an average consumption rate of said plurality of first jobs is calculated. Looking to the instant specification, instant spec. p.11 ¶7). There does not appear to be any explanation of an equation or formula detailing how a logarithm of job consumption rate versus average job consumption is used to arrive at said coefficient. Applicant is requested to clarify the claims.
As per claim 6, and similarly for claims 9, 15, and 18, first, it is unclear how said “logarithm value” corresponding to said average consumption rate and said consumption rates of said plurality of second jobs is calculated. The instant specification states “calculating a logarithm value, which is the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate” (see instant spec. p.5 ¶1, p.6 ¶6). There does not appear to be any explanation of an equation or formula detailing what the logarithm base is when calculating the logarithm of the ratio of a consumption rate of the plurality of second jobs to the average consumption rate. Next, it is unclear what said “displacement value” comprises. There is no explanation given regarding whether this is a constant value, or if this is a value which must be calculated. Further, if this is a value that must be calculated, there does not appear to be any explanation of an equation or formula detailing how to calculate said displacement value. The instant specification only appears to address said “displacement value” broadly without any explanation given regarding how the displacement value is arrived at or what form it takes (see instant spec. p.5 ¶1-2, p.6 ¶6-7, p.11 last paragraph – p.12 first paragraph). Applicant is requested to clarify the claims.
As per claim 29, the claim recites that “said idle time is the length while said processor is idle”. This appears contradictory to the instant specification. Looking to the instant specification, Applicant states that “[b]ecause the scheduler 105 will allocate jobs to the processor 101 as soon instant specification, p.10 lines {15}-{17}). Also referring to the instant specification, Applicant provides an example wherein “[t]here are four jobs: the execution time for W1 is 200s; the execution time for W2 is 400s; the execution time for W3 is 600s; and the execution time for W4 is 1200s” (instant specification p.13 line {31} – p.14 line {1}), wherein “after the processor finishing W1 and in the idle state, the idle time counted by the timer 103 is 200s” (i.e. execution time of job W1 is counted; instant specification, p.14 lines {9}-{10}). The instant specification appears to indicate that the processor is not idle but actually executing a job. Due to this contradiction between the specification and the claim, it is unclear how to interpret the claim beyond speculation in order to provide a proper basis for an obviousness rejection. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Applicant is requested to clarify the claims. 
The remaining claims, not specifically mentioned, are rejected for similar reasons as recited with regard to their base claim above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JONATHAN R LABUD/            Examiner, Art Unit 2196